DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (Fig. 6) [claims 6-11] in the reply filed on October 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (8299810).

    PNG
    media_image1.png
    479
    820
    media_image1.png
    Greyscale

Regarding claim 6, Watanabe et al disclose [see Fig. 1 above] an integrated circuit test apparatus comprising: a second test unit (test apparatus 100) configured to [see Note below]: output a logic signal corresponding to a consumption current consumed for each internal circuit (internal circuit 230) of an integrated circuit (device under test 200) during a built-in self-test (BIST) [via BIST testing 140] for each internal circuit (230) in a BIST stage; and determine whether each internal circuit (230) operates normally in a wake-up mode of the integrated circuit (200); and a second determination module (IF testing section 110) configured to [see Note below] determine whether each internal circuit (200) is in a stuck state based on a change in a current detected by the second test unit (100).
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 9, Watanabe et al disclose wherein the second determination module further comprises (110): a second state detection unit (IF judging section 118) configured to [see Note above] detect the logic signal outputted from the second test unit (100); and a second stuck determination unit (scan testing section 130) configured to [see Note above] 
Regarding claim 10, Watanabe et al disclose wherein the second stuck determination unit (130) is further configured to [see Note above]: determine whether each internal circuit (230) is in the stuck state based on change and duration of the detected logic signal.
Regarding claim 11, Watanabe et al disclose wherein the second stuck determination unit (130) is further configured to [see Note above]: determine whether the detected logic signal is continued for a predetermined amount of time; and determine whether each internal circuit (230) is in the stuck state based on whether the detected logical signal is continued for the predetermined amount of time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (8299810).
Regarding claim 7, Watanabe et al disclose wherein the second test unit (100) further comprises: a power supply section (power supply 250) configured to supply power to the internal circuit (230); a consumption current measurement section (power supplying section 160) configured to output a voltage corresponding to the consumption current; a first comparison section (comparator 124) configured to: compare a voltage inputted from the consumption current measurement section (160) with a preset first reference voltage; and output a high signal or a low signal; and an output section (judging section 118) configured to output the high signal or the low signal that is outputted from the first comparison section (124). However, the prior art does not disclose a second comparison section. It is well known to have an additional comparison section where it is needed by a user [see MPEP 2144.04 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have an additional comparison section since it was held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the primary reason for the allowance of the claim is due to the output section further comprises: a first multiplexer configured to: output the high signal or the low signal that are outputted from the first comparison section through a first pin when a current mode is a BIST mode; and output the low signal through the first pin when the current mode is not the BIST mode; and a second multiplexer configured to: output the high signal or the low signal that are outputted from the second comparison section through a second pin when the current mode is the BIST mode; and output the low signal through the second pin when the current mode is not the BIST mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858